Citation Nr: 1740648	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 07-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John C. Craft, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
INTRODUCTION

The Veteran has unverified periods of inactive duty for training with the Alabama US Army National Guard beginning in about February 1977, then began full-time active duty for training in late August 1977.  He was relieved from active duty for training, discharged from the US Army Reserves, and returned to his state Army National Guard unit effective in June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2005 rating decision denied the Veteran's request to reopen and continued denial of his claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran disagreed with the decision and perfected this appeal.

In August 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO.  A transcript of that hearing is of record.

The case was previously before the Board in October 2010 and January 2015, and both times remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In December 1990, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder, to include schizophrenia. 

2. Evidence added to the record since the December 1990 Board decision is either cumulative or redundant of the evidence of record at the time of the December 1990 denial, and by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1. The December 1990 Board decision, which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is final. 38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the December 1990 decision is not new and material; accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letters of May 2005, March 2012, .  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


The VA has made multiple efforts to assist the Veteran in the development of his claim, to include the collection of, the Veteran's, service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.   
The Veteran's pertinent pre-service treatment records have been secured to the extent possible. The Veteran has identified outstanding pre-service private treatment records located at several facilities. Reasonable attempts have been made to obtain such records.  See 38 C.F.R. § 3.159(c)(1).  Pursuant to October 2010 and January 2015 Board remands, the RO sent several letters in March and June 2012 to both the Veteran and the private treatment facilities in unsuccessful attempts to obtain such outstanding records.  Also in April 2016, the RO sent a letter to the Veteran requesting sufficient information and authorization to obtain these pre-service private treatment records. The letter also informed the Veteran that he could obtain and send the records to the VA himself. However, the Veteran never responded to this letter."The duty to assist is not always a one-way street.  If a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the Veteran has not been afforded a relevant VA examination concerning his service connection claim for an acquired psychiatric disorder, to include schizophrenia.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim. See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.


The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's January 2015 remand directives.  Specifically, the January 2015 remand directed the RO to obtain outstanding medical records (which was attempted in an April 2016 letter), obtain a list of pre-service employers from the Veteran (which was attempted in an April 2016 letter), and readjudicate the case in a supplemental statement of the case (which was accomplished in June 2016). Therefore, the Board finds that the AOJ has substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


II. Analysis

The Veteran seeks to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. §3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105(b) and(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. §5108 (West 2014). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's service connection claim for an acquired psychiatric disorder, to include schizophrenia was denied by the RO in September 1987.  The Veteran filed a timely notice of disagreement, and a timely substantive appeal.  The Board denied the Veteran's claim by way of a December 1990 Board decision.

The basis for the Board's December 1990 denial was that a psychosis was evident prior to active duty for training; it was symptomatic during such training, but did not chronically increase in severity as a result of active duty for training.  


No further communication regarding the claim was received until May 2005, when the Veteran filed a new claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

Evidence received since May 2005 includes VA and private treatment records. The records show that the Veteran has a current diagnosis of schizophrenia and that he is taking medication for this condition.  However, the records fail to show that the condition was incurred or aggravated by military service.

The Veteran testified at an August 2010 videoconference hearing, where he contended that he had no symptoms of a psychiatric disorder after 1974, so the disorder diagnosed in service was either incurred or aggravated in service.  The Veteran also testified that that the symptoms he manifested in 1974 were due to stress and were entirely different that the symptoms he manifested in 1978 during his military service.  The Veteran also indicated that he was treated at private treatment facilities between 1974 and 1977.

The Board ordered additional development in its remand of October 2010 and instructed the RO to obtain private treatment records for the period between 1974 and 1977.

With respect to records development, the remand ordered the AOJ to seek records from the Bellevue Hospital Center, Connecticut Mental Health Center, and Hall-Brooke Hospital.  Between July 2012 and June 2014, numerous attempts were made to obtain these records.

Specifically, in June 2012, the AOJ sent separate letters to the Bellevue Hospital Center, Connecticut Mental Health Center and Hall-Brooke Hospital with completed copies of authorization forms (VA Forms 21-4142) to each of the providers for the requested records.  Also, in a separate June 2012 letter, the AOJ informed the Veteran that it sent requests to the above-listed providers for his records.  Additionally, the AOJ asked the Veteran to send any information or evidence in his possession concerning his claim.  The Veteran did not respond.

In July 2012, the Connecticut Mental Health Center responded that it had no records on file for the Veteran.  The Hall-Brooke Hospital also responded in July 2012, stating that it would not release the Veteran's records unless its own release form was completed by the Veteran (a copy of the hospital's proprietary release form was included with its letter to the AOJ).  No response was received by the Bellevue Hospital Center at the time.

In September 2013, the AOJ notified the Veteran that the Hall-Brooke Hospital required submission of its own release form by the Veteran prior to release of the Veteran's requested records to VA.  In a separate September 2013 letter to the Veteran, the AOJ asked the Veteran to submit any evidence or information from the Veteran concerning his claim, as a follow-up to the AOJ's June 2012 letter requesting the same.  Also in September 2013, the AOJ sent another request to the Bellevue Hospital Center for the Veteran's records.  Neither the Veteran nor Bellevue Hospital Center replied.

In a June 2014 letter, the AOJ informed the Veteran that his prior June 2012 VA authorization forms were no longer valid, requested that he complete new VA authorization forms for Bellevue Hospital, and asked him to complete a release form for the Hall-Brooke Hospital.  The letter further notified the Veteran that if he did not respond with the requested releases in 15 days, the VA would adjudicate the Veteran's claim using the evidence of record.  The Veteran did not respond to this letter and the case was returned to the Board for adjudication.

The Board then, again in January 2015 remanded the case to obtain the private treatment records from the Bellevue Hospital Center, Connecticut Mental Health Center, and Hall-Brooke Hospital.  In April 2016, the RO sent a development letter to the Veteran requesting sufficient information and authorization to obtain the pre-service private treatment records from the above listed institutions.  The Veteran never responded to the letter.

Without the completed release forms, the VA was unable request any of the additional medical evidence which might be pertinent to the Veteran's claim.

Thus, the only evidence received since the November 2005 rating decision includes, medical records from Montgomery Area Mental Health Authority, received in April 2006, VA outpatient treatment records from the Central Alabama Veteran's Healthcare System dated from 2006 to 2016, Social Security earnings records for the years 1967 through 2012, received in March 2012, and the Veteran's testimony.

The Board finds that the above-described evidence does not provide a basis for reopening the claim for service connection for psychiatric disorder. The evidence is "new" in that it was not before Board at the time of the December 1990 final decision of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  However, this evidence is not "material" in that it does not address the question of whether the Veteran has a psychiatric disorder that increased in severity during active duty for training and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER


As no new and material evidence has been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


